Citation Nr: 1716735	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected degenerative disease of the lumbar spine. 

2.  Entitlement to a compensable initial disability rating for service-connected prostatitis.

3.  Entitlement to service connection for nephrolithiasis, to include as secondary to service-connected prostatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Los Angeles, California.  The appeal was certified to the Board by the RO in St. Petersburg, Florida.

This case was previously remanded by the Board for additional development in January 2015.  The case now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that VA examination reports include, wherever possible, finding for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In accordance with the Board's last remand instructions, the Veteran was afforded a VA back examination in May 2015.  The examination report does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, and/or on nonweight-bearing.  In addition, the VA physician did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, or nonweight-bearing or that such testing was not necessary.  Therefore, the report does not comply with the requirements imposed by 38 C.F.R. § 4.59, as interpreted by the Court in Correia.

Further, the January 2015 remand directed the May 2015 examiner to "review the claims folder and note such review in the examination report or addendum."  The VA examiner's reports indicate that he only reviewed service treatment and VA treatment records.  The VA examiner's report incorrectly stated that there was no record of an X-ray of the spine, and it did not mention the March 2009 QTC examination containing an x-ray that is of record.  

Also, the examiner's finding that there is no current disability related to nephrolithiasis did not consider the diagnosis of recurrent nephrolithiasis that is included in the March 2009 QTC examination.  This finding would show a current disability for VA purposes.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the current disability requirement for service connection is satisfied if the disability is shown at any time at, or since, the time the claim was filed, even if not shown on the current examination).  

Finally, the January 2015 remand specifically directed the VA examiner to specifically address voiding dysfunction, including whether the Veteran must wear absorbent materials and how often they must be changed.  It further directed the examiner to address urinary frequency, including daytime voiding intervals and frequency of nocturia.  While the VA examiner checked a box indicating no voiding dysfunction, when giving the benefit of the doubt to the Veteran, the Board finds the May 2015 examinations do not adequately comply with the directives of the January 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the matters must be remanded to comply with the prior remand directives for obtaining an adequate examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA thoracolumbar spine examination, to determine the current severity of his service-connected spine disability.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  The examiner is advised of the March 2009 QTC examination to include associated X-rays.  All indicated diagnostic tests and studies must be accomplished.  

The examiner should note the ranges of thoracolumbar spine motion.

The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves. These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should record the Veteran's reports of limitation of motion during flare-ups, and opine whether these reports are consistent with the disability found on examination.

The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the neck.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should explain why this is so.

The examiner should also note any associated neurologic disability and its severity.

These findings are required by VA regulations as interpreted by courts.

3.  Ask the VA examiner who conducted the May 2015 VA prostate and kidney examinations, or, if unavailable, from another appropriate VA examiner, to review the record and provide addendum opinions as to the following:

(a) The examiner should address any voiding dysfunction, to include whether the Veteran must wear absorbent materials and how often they must be changed.  

The examiner should address the Veteran's urinary frequency, to include daytime voiding intervals and frequency of nocturia.  The examiner should also discuss whether the Veteran has any associated conditions.  If the symptoms cannot be differentiated, this should be stated.

If a new examination is deemed necessary, this should be arranged.

(b) The examiner should specifically consider the March 2009 QTC examination reporting nephrolithiasis.

The examiner should opine whether any kidney condition, to include nephrolithiasis, present at any time since 2008 (even if not currently shown) is at least as likely as not (50 percent probability or greater) caused or aggravated by a disease or injury in service;

 AND whether it is at least as likely as not (50 percent probability or greater) that such kidney disability was caused or aggravated by his service-connected prostatitis.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide reasons for these opinions.  If further examination is deemed necessary, this should be arranged.

4.  If any benefit sought remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

